92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff--Appellant,v.S. ALEXANDER;  T. Goodrich;  D. Lipscone;  R. Walker,Sergeant, Defendants--Appellees.Ronald Jerry SAWYER, Plaintiff--Appellant,v.S. ALEXANDER;  T. Goodrich;  D. Lipscone;  R. Walker,Sergeant, Defendants--Appellees.
Nos. 96-6151, 96-6432.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-95-1105-CV-2, CA-95-1103-CV-2).
Ronald Jerry Sawyer, Appellant Pro Se.
E.D.Va.
NO. 96-6151 AFFIRMED AND NO. 96-6432 DISMISSED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
In No. 96-6151, Appellant appeals the district court's order denying his application to proceed in forma pauperis.  We find that the denial of leave to appeal was not an abuse of discretion.   Williams v. Field, 394 F.2d 329 (9th Cir.), cert. denied, 393 U.S. 891 (1965).  Accordingly, we affirm.


2
In No. 96-6432, Appellant appeals from the district court's order declining to rule on the motions he filed after filing his appeal in No. 96-6151.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Accordingly, we dismiss the appeal for lack of jurisdiction.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
No. 96-6151--AFFIRMED.


5
No. 96-6432--DISMISSED.